Order, Supreme Court, New York County, entered November 18,1974, granting plaintiff’s motion to transfer a Civil Court action to the Supreme Court and increasing the ad damnum clause, unanimously reversed, on the law and the facts, and the motion and transfer denied, without costs and without disbursements. This action was commenced and issue joined in 1970, based on the plaintiffs claim that a fluorescent light fixture struck her on the head at her place of employment. It was previously stated on behalf of the plaintiff that the matter had been evaluated and a determination made that it did not warrant transfer to the Supreme Court. The merits submitted for a transfer at this time do not meet the criteria and standards set forth in Ferrari v Paramount Plumbing & Heating Co. (20 AD2d 878), and the transfer at this *644late date was an abuse of discretion. Concur—Kupferman, J. P., Lupiano, Tilzer, Lane and Nunez, JJ.